78 F.3d 587
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Michael MITCHAM, Petitioner-Appellant,v.Odie WASHINGTON and Roland Burris, Respondents-Appellees.
No. 94-3899.
United States Court of Appeals, Seventh Circuit.
Submitted Feb. 29, 1996.*Decided Feb. 29, 1996.

Before POSNER, Chief Judge, and MANION and KANNE, Circuit Judges.

ORDER

1
Michael Mitcham appeals the district court's denial of his petition for a writ of habeas corpus.  28 U.S.C. § 2254.   The district court concluded that Mitcham's claims were barred from federal review because the Illinois state courts had held, under state law, that he had procedurally defaulted his claims when he failed to take a direct appeal.   After reviewing the briefs and record in this case, we affirm for the reasons stated in the district court's order of August 18, 1994.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary;  accordingly, the appeal is submitted on the briefs and the record.   See Fed.R.App.P. 34(a);  Cir.R. 34(f)